DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19 and 24-36 are pending in the application. 
Applicant’s amendment to the claims, filed on April 28 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on April 28 2022, is acknowledged. 
Applicant’s amendment to the drawing figures, filed on April 28 2022, is acknowledged. 
Applicant’s remarks filed on April 28 2022 in response to the non-final rejection mailed on January 28, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 27-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.
Claims 19 and 24-26 are being examined on the merits.


Specification/Informalities
The objection to the specification because there is no “Brief Description of the Drawings” section is withdrawn in view of the applicant’s instant amendment to the specification.  

The substitute specification filed on April 28, 2022 is objected to because it contains browser-executable code at p. 6, line 34 and p. 7, line 15. Applicant is required to delete the embedded browser-executable code. See MPEP § 608.01. The applicant’s amendment to the specification, filed on April 28, 2022, is acknowledged. However, the applicant’s amended specification still contains the browser-executable code identified above. 

Drawings
The objection to the drawings is withdrawn in view of the applicant’s instant amendment to the drawing figures.  

Claim Objections
The objections to claims 24-26 for minor informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 112(b)
The rejection of claim 26 under 35 U.S.C. 112(b) as being indefinite in the recitation of “preferably” is withdrawn in view of the applicant’s instant amendment to claim 26. 

Claim Rejections - 35 USC § 102/103
The rejection of claims 19 and 24-26 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koll et al. (EP 2746390 A1; cited on the IDS filed on July 14, 2020; hereafter “Koll”) is withdrawn in view of the applicant’s instant amendment to claim 19 to recite “wherein the purification domain (i)…comprises a glucoamylase and/or an amylase, and wherein the autoprotease domain (ii) comprises the Classical Swine Fever Virus (CSFV) Npro mutant EDDIE”.

Claim Rejections - 35 USC § 103
The rejection of claims 19 and 24-26 under 35 U.S.C. 103 as being unpatentable over Koll (supra) in view of Lin et al. (Prot. Exp. Purif. 65:261-266, 2009; cited on Form PTO-892; hereafter “Lin”) is withdrawn in view of the applicant’s amendment to claim 19 to recite “wherein the purification domain (i)…comprises a glucoamylase and/or an amylase, and wherein the autoprotease domain (ii) comprises the Classical Swine Fever Virus (CSFV) Npro mutant EDDIE”.

Claims 19 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Koll (supra) in view of Lin (supra), Villafranca et al. (US 2007/0105192 A1; cited on Form PTO-892; hereafter “Villafranca”), and Achmüller et al. (Nat. Methods 4:1037-1043, 2007; cited on Form PTO-892; hereafter “Achmüller”). This rejection is necessitated by the applicant’s amendment to claim 19.
As amended, the claims are drawn to a fusion polypeptide comprising in direction from the N-terminus to the C-terminus: 
(i) a purification domain, 
(ii) an autoprotease domain, and 
(iii) a target peptide domain, 
wherein the purification domain (i) binds to cellulose, chitin, and/or starch and comprises a glucoamylase and/or an amylase, and 
wherein the autoprotease domain (ii) comprises the Classical Swine Fever Virus (CSFV) Npro mutant EDDIE.
	Regarding claim 19, the reference of Koll discloses a fusion of Npro autoprotease fused to the N-terminus of a recombinant protein of interest (paragraphs [0007] and [0009]). Koll discloses the fusion protein may further comprise a fusion domain present at the N-terminus of the fusion protein for binding to an affinity chromatography system (paragraph [0065]) and discloses starch as a solid support chromatography material (paragraphs [0038] and [0039]). Koll discloses the Npro autoprotease is from Classical Swine Fever Virus (CSFV) (paragraph [0009]). 
	Regarding claim 24, Koll discloses the Npro autoprotease cleaves between the last amino acid of the Npro autoprotease and the first amino acid of the protein of interest (paragraph [0007]). 
	Regarding claim 25, the term “has” is interpreted as “comprising” in the phrase “has a chain length of”. As such, the recited target peptide of claim 25 encompasses any peptide or polypeptide comprising at least 2 contiguous amino acids. Koll discloses examples of preferred proteins of interest (paragraph [0060]), any one of which is encompassed by the recited target peptide of claim 25. Koll specifically discloses a short 16-residue model peptide termed pep6His, which has the sequence SVDKLAAALEHHHHHH (paragraph [0060]).
	Regarding claim 26, as stated above, Koll discloses a short 16-residue model peptide termed pep6His as a protein of interest, which has the sequence SVDKLAAALEHHHHHH (paragraph [0060]). Given that the specification defines V, D, L, and A as hydrophobic amino acids and S, D, K, E, and H as hydrophilic amino acids, the pep6His of Koll has 37.5% hydrophobic amino acids and 62.5% hydrophilic amino acids.  
	The differences between Koll and the claimed invention are:
1)	while Koll discloses a domain present at the N-terminus of the fusion protein for binding to an affinity chromatography system and further discloses starch as a solid support chromatography material, Koll does not disclose a glucoamylase and/or amylase for binding to a starch chromatography material; and
2)	while Koll discloses the Npro autoprotease is from CSFV, Koll does not disclose the CSFV Npro mutant EDDIE. 
Regarding difference 1), the reference of Lin teaches that in nature, glucoamylase possesses specific raw starch-binding ability (p. 261, column 1). Lin teaches a starch-binding domain (SBD) of glucoamylase as a fusion tag (p. 261, Abstract). Lin teaches the SBD fused to the N-terminus of various heterologous proteins allowed effective absorption to starch for a simple and efficient purification (p. 261, Abstract; p. 265, column 2 to p. 266, column 1). Lin teaches various advantages of the SBD as a fusion tag (p. 265, column 2). 
The reference of Villafranca also teaches that fusion proteins comprising a SBD can be used for purification of a protein of interest, noting that the interaction between a SBD and a saccharide-containing support can be used as a means of purification (paragraph [0071]). Villafranca teaches an exemplary SBD is encoded by a glucoamylase gene, e.g., the full-length glucoamylase protein (paragraph [0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Koll, Lin, and Villafranca for the fusion domain of Koll to be a glucoamylase comprising a SBD. One would have been motivated to and would have had a reasonable expectation of success to do this because Koll discloses a fusion domain present at the N-terminus of the fusion protein for binding to an affinity chromatography system and further discloses starch as a solid support chromatography material, Lin teaches SBD as an N-terminal fusion tag, which allows effective absorption to starch to facilitate purification, and teaches various advantages of the SBD as a fusion tag, and Villafranca teaches glucoamylase as an exemplary SBD for binding to a saccharide-containing support for purification.
Regarding difference 2), the reference of Achmüller teaches a variant of CSFV Npro mutant called “EDDIE”, which shows improved solubility and faster refolding and cleavage relative to wild-type Npro (p. 1037, column 2, bottom) and exhibits decreased in vivo and increased in vitro autoproteolytic activity with the model peptide pep6His relative to wild-type Npro (p. 1038, column 2, bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Koll and Achmüller to use EDDIE as the Npro autoprotease in the fusion of Koll. One would have been motivated to and would have had a reasonable expectation of success to do this because Koll discloses a fusion protein comprising  CSFV Npro autoprotease and pep6His Achmüller teaches EDDIE, which is a variant of CSFV Npro autoprotease, having numerous advantages over CSFV Npro autoprotease when used for autoproteolysis of a fusion protein including a fusion protein comprising pep6His. 
Therefore, the fusion polypeptide of claims 19 and 24-26 would have been obvious to one of ordinary skill in the art before the effective filing date.  

RESPONSE TO REMARKS: The applicant argues that because the combination of Koll and Lin fails to teach or suggest all limitations of claim 19, the claimed fusion polypeptide is non-obvious over these references. 
The applicant’s argument is not found persuasive because the combination of Koll, Lin, Villafranca, and Achmüller teaches or suggests all limitations of claims 19 and 24-26 and for the reasons set forth above, the claimed fusion polypeptide would have been prima facie obvious before the effective filing date.

Conclusion
Status of the claims:
Claims 19 and 24-36 are pending in the application.
Claims 27-36 are withdrawn from consideration.
Claims 19 and 24-26 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656